Citation Nr: 1502692	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-33 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 10 percent for service-connected cervical spine disability.  

2. Entitlement to an initial disability evaluation in excess of 10 percent for service-connected Crohn's disease (formerly referred to as a stomach disorder claimed as chronic diarrhea, vomiting, and Crohn's disease) prior to March 19, 2012; and to an evaluation in excess of 30 percent thereafter.  

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran represented by: The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to May 1991.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for the cervical spine and stomach disabilities.  

The Veteran and his wife testified at a Board hearing at the RO in St. Petersburg, Florida in November 2011.  This transcript has been associated with the file.  The November 2011 hearing took place before the undersigned Veterans Law Judge (VLJ).  The hearing was adequate as the undersigned VLJ and the Veteran's representative explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In March 2012, the Board, inter alia, remanded the matter for additional development of the record, to include obtaining outstanding treatment records and scheduling VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  

In a November 2012 rating decision, the Appeals Management Center (AMC) increased the rating for the service-connected Crohn's disease to 30 percent, effective March 19, 2012.  Nevertheless, a rating decision issued subsequent to a notice of disagreement (NOD) which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this issue remains in appellate status.  

The Board finds that it has jurisdiction over the claim of entitlement to a TDIU, reasonably raised by the Veteran in a statement received in January 2013, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In evaluating this case, the Board reviewed the physical and virtual VA claims file to ensure a complete assessment of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND


In January 2013, a private operative report and private lab reports from "Coral Springs Medical Center," dated from March 2012 to November 2012, pertaining to the Veteran's Crohn's disease, were submitted without a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).  These records were received after the issuance of a November 2012 supplemental statement of the case (SSOC), which is the most recent readjudication of the claim.  Thus, these records must be reviewed on remand.  

Also, in a January 2013 statement made on behalf of the Veteran, his spouse reported the Veteran's neck disability has worsened over the years, and that he is being treated by pain management at the Miami, Florida VA Medical Center (VAMC) and by an acupuncturist.  She also noted that the Miami VAMC ordered that the Veteran undergo a new MRI scan for his neck disability, since it was determined that his neck worsened since the last MRI was performed during the previous year.  On remand the Veteran should be afforded a new examination to evaluate the current severity of his service-connected cervical spine disability.  In this statement, the Veteran's spouse also reported that the Veteran is currently being treated by "Dr. Zaravinos."  An attempt must be made to associate records from this practitioner, along with any outstanding VA treatment records, with the claims file.  

Finally, the issue of entitlement to a TDIU rating is inextricably intertwined with the Veteran's increased rating claims.  The Veteran should undergo a VA examination to assess the affect his service-connected disabilities have on his employability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records, particularly including any recent MRI scan reports, for the period from March 2012 through the present.  Also, attempt to obtain any outstanding private treatment records, including from Dr. Zaravinos.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claims.  

2. Next, schedule the Veteran for a VA examination with an appropriate clinician to determine the current severity of his service-connected cervical spine disability.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examiner must conduct any appropriate interviews and clinical testing to respond to the inquiries, including x-rays of the Veteran's cervical spine.  

The examiner must report the complete range of motion for the cervical spine.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  The examiner must further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.  

The examiner must also provide an opinion concerning the impact of the Veteran's service-connected cervical spine disability on his ability to work to include whether the Veteran is unemployable because of his service-connected cervical spine disability.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

3. Then, schedule a VA examination with an appropriate specialist to evaluate the functional effects of the Veteran's service-connected disabilities on his ability to perform the physical acts required for substantially gainful employment consistent with his education and experience.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

Then, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities-either individually or in concert-render(s) him unable to unable to obtain or retain substantially gainful employment.  If no disability, individually, is deemed to be the cause of the Veteran's unemployability, the examiner must consider and discuss the combined effects of the Veteran's service-connected disabilities on his employability.  

In responding to the above, the examiner must consider all pertinent evidence and assertions.  Complete, clearly stated rationale for the conclusions reached must be provided.  

4. Readjudicate the claims for entitlement to increased ratings for the cervical spine and stomach disabilities as well as the claim for a TDIU.  If these claims are denied, issue the Veteran a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  




